324 F.2d 698
Lawrence MORRISON, Appellant,v.David M. HERITAGE, Warden, U. S. Penitentiary, Atlanta, Georgia, Appellee.
No. 20412.
United States Court of Appeals Fifth Circuit.
November 14, 1963.

Lawrence Morrison, Atlanta, Ga., for appellant.
Robert D. Feagin, III, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
Appellant, by petition for writ of habeas corpus, asserted that he was being forced to serve 154 more days of his sentence than required because of an illegal deprivation of statutory good time. The District Court denied the relief. Since the entire sentence, without reduction for good time, has now been served and Appellant is no longer in the custody of the Warden of the Atlanta Penitentiary, the question presented is moot. The appeal must be dismissed for mootness.


2
Whether there was an illegal deprivation of good time, whether some procedure is available to judicially establish the facts, and whether any such determination would entitle Appellant to any relief including a reduction in the duration of his parole under supervision of the Parole Board are matters we need not, and do not, here decide.


3
Appeal dismissed.